Citation Nr: 0318232	
Decision Date: 07/30/03    Archive Date: 08/05/03	

DOCKET NO.  01-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of bilateral frozen foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




REMAND

The veteran had active service from February 1945 to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
VARO in St. Petersburg, Florida, which confirmed and 
continued a protected 30 percent disability rating for the 
veteran's residuals of bilateral frozen foot.  

A review of the evidence of record discloses the veteran has 
not been apprised of the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Therefore, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA, has not been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The evidence of records includes the report of a cold injury 
protocol examination accorded the veteran by VA in September 
2000.  In October 2000, the claims file was reviewed by the 
examiner.  She provided an equivocal opinion as to whether or 
not degenerative arthritis in the feet might be secondary to 
the service-connected frostbite residuals.  She noted that 
while the arthritis "could be" secondary to the 
service-connected frostbite, "it could also be due to age."  
She did not indicate whether it was as likely as not that 
arthritis of the feet might be among the cold injury 
residuals.  

Based on the foregoing, the Board is of the opinion that 
further development is necessary and the case is REMANDED for 
the following actions:  

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and extent of his 
service-connected residuals of cold 
injury to the feet.  The examiner should 
review the contents of the claims folder, 
to include the report of the VA 
examination accorded the veteran in 
September 2000 and the opinion expressed 
by the examining physician in October 
2000, and conduct an additional X-ray 
examination of the feet in order to 
determine the presence, if any, of any 
X-ray abnormalities.  In addition to 
determining whether the veteran's 
objective residuals of cold injury to the 
feet include tissue loss, nail 
abnormalities, color changes, impaired to 
sensation and hyperhidrosis, the examiner 
should provide opinion on the following 
questions:  

Whether the veteran's X-ray 
examination(s) reveals the presence of 
any X-ray abnormalities in the feet and, 
if so, whether it is at least as likely 
as not that any identifiable X-ray 
abnormality is causally related to the 
veteran's service-connected residuals of 
bilateral frostbite.  In arriving at his 
or her diagnosis and opinion, the 
examiner should provide the complete 
rationale for any opinion expressed.  The 
claims file and a copy of this REMAND 
should be made available to the examiner.  

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (August 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

3.  Then, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued.  If the 
veteran does not appear for an 
examination, without good cause, the 
supplemental statement of the case should 
include reference to the provisions of 
38 C.F.R. § 3.655 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this REMAND is to comply with governing adjudicative 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



